UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4091

MICHAEL LORENZO MORRIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-94-46)

Submitted: September 22, 1998

Decided: October 22, 1998

Before MURNAGHAN, NIEMEYER, and WILLIAMS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Andrew Michael Sacks, SACKS & SACKS, Roanoke, Virginia, for
Appellant. Robert P. Crouch, Jr., United States Attorney, Julie C.
Dudley, Assistant United States Attorney, Rachel E. Jackson, Third-
Year Law Student, Roanoke, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael Morris appeals from the district court order entered pursu-
ant to jury verdict finding him guilty of conspiracy to distribute
cocaine and cocaine base in violation of 21 U.S.C.§§ 841(b)(1)(A),
846 (1994). Finding no merit to his claims, we affirm his conviction
and sentence.

At Morris' trial, the government called numerous unindicted
coconspirators to testify about Morris' distribution activities. Anthony
Rush described how Morris occasionally sold him half-ounce quanti-
ties of crack cocaine. On cross-examination, Morris' attorney, J.
Lloyd Snook, attempted to impeach Rush by asking him about his
cooperation with authorities in past criminal investigations. In the
course of his examination Rush indicated that Snook had represented
him on two prior criminal charges. After a brief interchange in which
Snook and Rush disagreed about whether Snook had represented
Rush on a prior drug charge, Snook abandoned the line of question-
ing. Following Morris' conviction in October 1995, he filed a motion
for a new trial. In December 1996 Morris, having obtained new coun-
sel, filed a supplemental motion for a new trial alleging that trial
counsel was ineffective due to a conflict of interest. Following a hear-
ing, the district court denied Morris' motions for a new trial.

Morris first claims that trial counsel's performance was compro-
mised by a conflict of interest stemming from his former representa-
tion of Rush and another government witness. He further asserts that
counsel was ineffective for failing to request a jury instruction
addressing his failure to testify. "The rule in this circuit is that a claim
of ineffective assistance should be raised in a 28 U.S.C. § 2255
motion in the district court rather than on direct appeal, unless the
record conclusively shows ineffective assistance." United States v.
Williams, 977 F.2d 866, 871 (4th Cir. 1992)."The Sixth Amendment

                      2
is implicated only when the representation of counsel is adversely
affected by an actual conflict of interest." United States v. Tatum, 943
F.2d 370, 375 (4th Cir. 1991). To succeed in establishing ineffective
assistance of counsel based on an actual conflict of interest, a claim-
ant must prove that counsel took action on behalf of one client and
that the action adversely affected the defense of the other. See id. at
376. An attorney's performance has been adversely affected when the
attorney actively pursued conflicting interests. See Cuyler v. Sullivan,
446 U.S. 335, 350 (1980). The inquiries into whether an actual con-
flict of interest existed and whether it adversely affected the represen-
tation "are fact-based inquiries that often will be intertwined." United
States v. Swartz, 975 F.2d 1042, 1048 (4th Cir. 1992).

On this record we do not find that Snook's former representation
of two government witnesses conclusively shows a conflict of interest
or that any potential conflict adversely affected Snook's representa-
tion of Morris. Accordingly, Morris is foreclosed from raising in this
appeal his claims of ineffective assistance based on an alleged conflict
of interest. See Williams, 977 F.2d at 871. Similarly, considering the
strict standard for establishing claims of ineffective assistance and the
overwhelming evidence against Morris presented at trial, Morris has
not conclusively shown that Snook was ineffective for failing to
request a jury instruction with respect to Morris' failure to testify.
Thus, Morris is relegated to raising his ineffective assistance claims
in a § 2255 motion.

Morris next asserts that the district court erred in not conducting an
evidentiary hearing during trial to determine whether trial counsel's
performance was compromised by a conflict of interest. To protect
the interest in conflict-free representation, Federal Rule of Criminal
Procedure 44(c) requires the district court to "promptly inquire with
respect to such joint representation and [ ] personally advise each
defendant of the right to the effective assistance of counsel, including
separate representation." Fed. R. Crim. P. 44(c). Although the plain
language of Rule 44(c) speaks to conflicts arising from joint represen-
tation, Morris asserts that the district court had an obligation to sua
sponte conduct a Rule 44(c) hearing because Snook's former repre-
sentation of Rush signaled a conflict of interest. However, Rule 44(c)
is confined to conflicts arising from joint representation, see Cerro v.
United States, 872 F.2d 780, 786-87 (7th Cir. 1989); see also United

                     3
States v. Pungitore, 910 F.2d 1084, 1140-41 (3d Cir. 1990) (refusing
to expand application of Rule 44(c) beyond its plain meaning), and
Morris offers no authority for his position that the district court erred
in not conducting a conflict of interest hearing based on Snook's for-
mer representation of a witness. Accordingly, we find no merit to his
claim that the district court erred in not holding a Rule 44(c) hearing.

Morris assigns error to the district court's decision that it was with-
out jurisdiction to consider the additional grounds for a new trial put
forth in his supplemental motion for a new trial. Federal Rule of
Criminal Procedure 33 provides that a motion for a new trial based
on any ground other than newly discovered evidence must be made
within seven days after verdict unless an extension is granted within
that seven-day period. Morris' claim that the district court's order
extending the time within which he could file post-trial motions
enabled him to append additional grounds to his motion for a new
trial is unpersuasive. A Rule 33 motion based on ineffective assis-
tance must be filed within seven days after the verdict. See United
States v. Smith, 62 F.3d 641, 651 (4th Cir. 1995). Because Morris
raised his ineffective assistance claims more than seven days after the
jury returned a guilty verdict and failed to obtain an extension within
that seven-day period, the district court correctly found that it lacked
jurisdiction to hear the claims. See id. at 648.

Morris further alleges that the district court erred in not instructing
the jury that his failure to testify could not be considered in reaching
a verdict. Because this issue was not raised at trial, this court's review
is for plain error only. See United States v. Olano, 507 U.S. 725, 731
(1993). Plain error requires an error that is clear or obvious, that
affects substantial rights, i.e., is prejudicial to the defendant, and that
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id. at 732. Here, the district court instructed the jury
that the law did not require Morris to testify and that the jury could
draw no inference from his election not to testify. In light of this
instruction, any failure to give a more elaborate instruction on Morris'
decision not to testify did not amount to plain error.

Morris next asserts that the district court erred in striking two pro-
spective jurors for cause. A district court's determination to excuse a
juror for cause is entitled to "special deference." Patton v. Yount, 467

                     4
U.S. 1025, 1038 (1984). Morris maintains that the district court
should have inquired further of the potential jurors to find out whether
they could set aside their personal views and experiences and render
an impartial verdict on the evidence. District courts are given wide
discretion in conducting voir dire to determine whether a particular
juror should be excused. See Person v. Miller , 854 F.2d 656, 665 (4th
Cir. 1988). Here, prospective juror Thomas McIntosh disclosed to the
court that he would have a problem accepting as true the testimony
of witnesses testifying in exchange for reduced sentences. Although
this is a legitimate factor to consider in assessing a witness' credibil-
ity, the district court's decision to strike McIntosh on this basis was
not an abuse of discretion. Further, the district court had ample reason
to strike prospective juror Ruby Smith based on her admission that
her knowledge of a witness' past might affect her ability to be impar-
tial.

Morris also maintains that the district court erred in allowing Spe-
cial Agent Andre Jolie to testify as an expert on drug conspiracies. He
asserts that Jolie's testimony amounted to improper speculation about
the drug conspiracy at issue in the case, or in the alternative, irrele-
vant descriptions of drug conspiracies in general. The district court's
determination to admit expert testimony is reviewed for abuse of dis-
cretion. See Kopf v. Skyrm, 993 F.2d 374, 378 (4th Cir. 1993). Morris'
discontent with the substance of Agent Jolie's testimony ignores the
plain language of Rule 702 which allows for an expert to testify as
to his specialized knowledge in a given area if the testimony will "as-
sist the trier of fact to understand the evidence or to determine a fact
in issue." Fed. R. Evid. 702. Expert testimony about drug organiza-
tions and common practices of drug dealers is routinely admitted in
drug cases in order to assist the jury in understanding the mechanics
of drug conspiracies. See, e.g., United States v. Gastiaburo, 16 F.3d
582, 588-89 (4th Cir. 1994). Accordingly, the district court acted
within its discretion in admitting Agent Jolie's expert testimony.

Finally, Morris claims that the district court erred in the calculation
of his base offense level for sentencing purposes. He first assigns
error to the district court's decision to attribute to him more than 500
grams of cocaine. Morris contends that this amount is a speculative
figure derived from the uncorroborated testimony of cooperating gov-
ernment witnesses. The government has the burden of proving by a

                    5
preponderance of the evidence sentencing factors, including the quan-
tity of drugs for which a defendant should be held accountable. See
United States v. Estrada, 42 F.3d 228, 231 (4th Cir. 1994). In proving
these factors, the government may rely upon information found in a
defendant's presentence report unless the defendant affirmatively
shows that such information is inaccurate or unreliable. See United
States v. Gilliam, 987 F.2d 1009, 1014 (4th Cir. 1993). In cases like
this where no drugs are seized, the sentencing court may approximate
the quantity to be used for sentencing, and hearsay alone can provide
sufficiently reliable evidence of quantity. See United States v.
Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992). This court reviews the
district court's findings on sentencing factors for clear error. United
States v. McDonald, 61 F.3d 248, 255 (4th Cir. 1995).

Morris presented no evidence challenging the presentence report's
recommendation to hold him responsible for 510.29 grams of crack
cocaine. The evidence adduced at trial supports this figure, and the
district court expressly reviewed the trial testimony before adopting
the amounts recommended in the presentence report. Therefore, the
district court did not clearly err in determining the amount of drugs
attributable to Morris.

Morris also challenges the four point adjustment to his base offense
level based on his leadership role in the offense. The sentencing
guidelines provide for a four-level sentencing enhancement "[i]f the
defendant was an organizer or leader of criminal activity that involved
five or more participants or was otherwise extensive." United States
Sentencing Guidelines Manual § 3B1.1(a) (1994). The Commentary
to § 3B1.1(a) states:

          In distinguishing a leadership and organizational role from
          one of mere management or supervision, titles such as
          "kingpin" or "boss" are not controlling. Factors the court
          should consider include the exercise of decision making
          authority, the nature of participation in the commission of
          the offense, the recruitment of accomplices, the claimed
          right to a larger share of the fruits of the crime, the degree
          of participation in planning or organizing the offense, the
          nature and scope of the illegal activity, and the degree of
          control and authority exercised over others.

                    6
U.S.S.G. § 3B1.1, comment. (n.4). Enhancements for a defendant's
leadership role in a conspiracy under § 3B1.1(a) have been applied
where the defendant was "a major supplier of both drugs for distribu-
tion and re-distribution by other members of the conspiracy." See
United States v. Banks, 10 F.3d 1044, 1057 (4th Cir. 1993); see also
United States v. Smith, 914 F.2d 565, 570 (4th Cir. 1990). Review of
an enhancement for the defendant's role in the conspiracy is under the
clearly erroneous standard. 18 U.S.C. § 3742(e) (1994); United States
v. Arnoldt, 947 F.2d 1120, 1128 (4th Cir. 1991).

The evidence demonstrated that Morris traveled from Norfolk to
the Esmont area for the purpose of selling cocaine. He was a regular
supplier of cocaine to other drug dealers within the conspiracy, occa-
sionally fronted cocaine, and induced individuals to make sales for
him in exchange for small quantities of cocaine. On appeal, Morris
does not dispute that he had at least nine co-conspirators. When
viewed as a whole, the evidence suggests that Morris was a major
supplier of cocaine to drug dealers in the Esmont area and recruited
accomplices to facilitate his cocaine sales. Under these circumstances,
we can not say that the district court's four-level enhancement for
Morris' leadership role in the conspiracy was clearly erroneous.

We therefore affirm Morris' conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    7